DUFOUR, J.
The plaintiff sues for damages for injury resulting from the bite of a horse belonging to defendant.
As usual in cases of this character, there is a marked conflict of testimony.
The plaintiff’s theory of the accident is that he was at the ferry landing at Louisiana Avenue, when “his attention was attracted by the loud cries of a woman who was seated in a wagon, the vehicle being drawn by a horse in charge of a boy about twelve }rears of age; the woman was leaning over and crying 'Mister, mister, catch the horse,’ and the horse was rearing on its hind legs, Decker in answer to the appeal of the woman, who was Mrs. Longo, wife of the defendant, caught hold of the horse, and, as he started to turn him from the direction of the river into which he was about to plunge with the occupants of the wagon, the animal bit him in the arm.” It is further claimed that the horse was vicious to defendant’s knowledge, and was not muzzled.
The defendant’s version is that the horse was not vicious, was not being driven by a boy but by a woman, that defendant’s wife *103and a party of relatives and friends were going to a picnic across the river, that when they reached the ferry landing, a man (the plaintiff) asked them what they were waiting for.
Jan. 9, 1906.
Rehearing refused Feb. 19, 1906.
AVrit refused by Supreme Court April 4, 1906.
When being told he informed them that the ferry landed two blocks or so away, and, in assisting them in turning the horse, plaintiff punched the horse hard and the latter reared and raised his head.
These are the salient points in the record, the district judge who saw and heard the witnesses accepted defendant’s view, and evidently considered that the plaintiff voluntarily placed himself in a position of danger and cannot complain of the result. We cannot disturb this conclusion.
Judgment affirmed.